                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 SARA ELYAS,

        Plaintiff,
                                                      Case No. 1:19-cv-942
 v.
                                                      HONORABLE PAUL L. MALONEY
 MAHA GEBRIL,

        Defendant.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff filed this civil action on November 6, 2019. The matter was referred to the

Magistrate Judge, who issued a Report and Recommendation on November 14, 2019,

recommending that this Court dismiss the action for lack of subject matter jurisdiction. The Report

and Recommendation was duly served on the parties. No objections have been filed. See 28

U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 6) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the complaint (ECF No. 1) is DISMISSED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).
      A Judgment will be entered consistent with this Order.



Dated: December 9, 2019                                   /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                              2
